Citation Nr: 0518172	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  01-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 29, 1974 to March 19, 1974.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2002, the 
Board arranged for development under then-existing authority.  
In October 2003, the claim was remanded for the development 
to be completed at the RO level.  


FINDINGS OF FACT

1. The veteran served for a period of less than 90 days.  

2. A chronic psychiatric disorder was not manifested in 
service; it is not shown that any current chronic psychiatric 
disorder (to include adjustment disorder with dysthymia and 
anxiety) is related to service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder (to include 
adjustment disorder with dysthymia and anxiety), is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.
There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the July 2000 decision denying 
his claim.  In that decision, the October 2000 statement of 
the case (SOC), and the supplemental SOC's issued in July 
2002 and May 2005, he was notified of the evidence necessary 
to substantiate his claim, and of what was of record.  By 
correspondence in August 2001 and February 2004 he was 
notified of the provisions of the VCAA and how it applied to 
his claim.  Regarding timing of VCAA notice, the notice did 
not precede the rating decision on appeal because the claim 
was filed prior to the enactment of VCAA.  After notice was 
given the veteran had ample opportunity to respond.  The 
claim was reviewed/reconsidered on the merits subsequent to 
the August 2001 and February 2004 VCAA notice (as outlined in 
July 2002 and May 2005 supplemental SOC's).  The veteran is 
not prejudiced by any notice-timing defect.  

The August 2001 and February 2004 letters clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the August 2001 
letter advised him to submit evidence within 60 days, he was 
also advised that evidence received within one year would be 
considered.  In fact, all evidence received in the interim to 
date has been accepted for the record and considered.  
Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would obtain any Federal government records, 
including any VA treatment records, and that if he completed 
the releases, VA would assist him in obtaining any private 
records he identified.  This notice was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, the record includes the service 
medical records (SMR's) and private medical records.  In a 
statement received in February 2004, the veteran indicated 
that he had future appointments at the San Diego VA Medical 
Center and outpatient clinic; however, he did not suggest 
that treatment records from these appointments would show a 
nexus between his current psychiatric disability and service.  
As there is no indication that records of the scheduled 
appointments would have bearing on the claim, the record does 
not suggest that it is necessary to remand the case, again, 
for such records.  Pursuant to the Board's remand, the RO 
arranged for a VA examination in March 2005.  There is no 
indication that any pertinent evidence is outstanding.  All 
notice and duty to assist requirements appear to be met.  The 
veteran is not prejudiced by the Board's review of the matter 
on the merits.  See Conway v. Principi, 6 Vet. App. 226 
(1994).  

II.	Factual Background

The veteran's SMR's show that in February 1974 he was seen 
for a shaking and nervous condition; the impression was 
possible vaccine reaction.  A March 1974 consultation report 
by a clinical psychologist, as well as, a March 1974 
separation examination report are negative for any 
complaints, treatment, or findings of a psychiatric disorder.  

Postservice medical records from USCD Medical Center from 
April 1999 to March 2002 show a diagnosis of bipolar disorder 
with psychotic features.  A July 2000 pre-transplant 
psychiatric evaluation noted that the veteran's only past 
contact with mental healthcare of any sort was a 
psychological evaluation as part of his induction in service 
in 1971.  The veteran denied any history of psychological 
problems aside from his prior substance abuse.  It was noted 
that he had a significant history of drug abuse and a 
relatively short period of sobriety.  He generally reported 
good mental health.  The veteran's score on the Beck 
Depression Inventory - 2nd Edition (BDI-II) reflected minimal 
self-reported depressive symptomology that consisted of mild 
fatigue and lack of energy.  

On March 2005 VA examination it was noted that the veteran 
has never been treated by a psychiatrist with antidepressant 
or anti-anxiety medication.  He indicated that he was 
generally depressed and occasionally nervous.  He indicated 
that he did not believe that his current psychiatric problems 
of low grade depression, insomnia, anxiety, and loneliness 
are in any way related to his service.  He was not in service 
for more than three months, he was not in combat, and he did 
not identify any service-related stressors.  His medical 
history indicated that he has low grade depression because of 
his need for dialysis three times a week since 1989.  He was 
never psychiatrically hospitalized; he took Klonopin as 
prescribed by his renal doctors.  He had not worked since 
1989.  Mental status examination revealed that his major 
problems were symptoms of a low grade dysthymia and anxiety 
with insomnia related to chronic end-stage renal failure.  
The examiner commented that the veteran's renal dialysis, 
fatigue and insomnia made it impossible for him to work.  The 
veteran does not have a drug and alcohol problem, despite the 
notation in the July 2000 report.  The examiner opined that 
he did not believe that the adjustment disorder would include 
the three months of active duty, so he did not believe that 
it was a service connected disability.  The examiner 
indicated that "the veteran has an adjustment disorder with 
dysthymia and anxiety that is secondary to recurrent dialysis 
three times a week with the understanding as chronic renal 
failure with unemployment since 1989 and dialysis since 
1989."  

III.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110;  38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including, psychoses, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Here, the veteran served less than 90 days.  Consequently the 
chronic disease presumptions do not apply.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.	Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; adjustment disorder with dysthymia and anxiety is 
diagnosed.  The further two requirements to be satisfied are: 
evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's SMR's are 
negative for any complaints, treatments or diagnosis of a 
chronic psychiatric disability (there was an episode of 
shaking and nervousness related to a vaccine reaction).  
Consequently, direct service connection, i.e., on the basis 
that a chronic disability became manifested in service and 
has persisted since, is not warranted. 

To establish service connection for a psychiatric disability 
in these circumstances, there must be competent (medical) 
evidence of a nexus between the current psychiatric 
disability and service.  Here there is only one medical 
opinion in the matter of whether there is a relationship 
between the veteran's psychiatric disability and his service.  
In March 2005, the VA examiner opined that the adjustment 
disorder did not include the three months of the veteran's 
active duty and he did not believe that is was a service 
connected disability.  The examiner further opined that the 
adjustment disorder was secondary to the veteran's recurrent 
dialysis.  There is no competent (medical) evidence to the 
contrary.  Notably, during the March 2005 VA examination, the 
veteran himself indicated that he did not believe his current 
psychiatric disability was in any way related to his service.

The preponderance of the evidence is against a finding that 
the veteran's current psychiatric disability (including 
adjustment disorder with dysthymia and anxiety) is related to 
his active service, and thus against the claim.  Hence, the 
claim must be denied.  


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


